775 N.W.2d 147 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Lorinda Irene SWAIN, Defendant-Appellee.
Docket No. 139726. COA No. 293350.
Supreme Court of Michigan.
December 9, 2009.

Order
On order of the Court, the application for leave to appeal the September 10, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The Court of Appeals should address among the issues presented: (1) whether the successive motion for relief from judgment in this case was barred by MCR 6.502(G), and (2) if it was, whether defendant's constitutional rights are implicated given that the trial court found a significant possibility that defendant is innocent based on evidence defendant's attorney failed to present at trial.